Citation Nr: 1442611	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  09-29 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife and his son


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to February 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the Veteran's claims file was transferred to the RO in Phoenix, Arizona in August 2010, during the pendency of this appeal.  

As support for his claim, the Veteran testified at a videoconference hearing in December 2012 before the undersigned Veterans Law Judge of the Board.  A copy of the transcript is of record.  

In April 2013, the Board issued a decision denying service connection for an acquired psychiatric disorder and bilateral hearing loss.  The Veteran appealed the Board's decision with respect to the psychiatric disorder only to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In a March 2014 order, granting a joint motion, the Court vacated the Board's decision with respect to this claim, and remanded it to the Board for further development and readjudication in compliance with directives specified. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder.  Service treatment records (STRs) show no treatment for psychiatric complaints, although records from 1971 and 1977, show complaints of chest pain the Veteran associated with being nervous.  When examined in connection with his discharge from service, it was noted there were no psychiatric abnormalities on clinical evaluation.  

Private treatment records dated in 1997 and 1998 reflect the Veteran reported experiencing work related stress which was thought to be producing complaints of chest pain, and he was assessed as having anxiety/depression.  Additionally, VA treatment records reflect diagnoses of posttraumatic stress disorder (PTSD), depressive disorder NOS (not otherwise specified), and anxiety disorder NOS.  

In July 2012, the Veteran was scheduled for a VA examination.  At that time, the VA examiner determined he did not meet the diagnostic criteria for PTSD under DSM-IV, but he did have anxiety disorder, NOS; and depressive disorder, NOS.  The examiner did not provide etiological opinions concerning the diagnoses of anxiety disorder and depression.  

The March 2014 Joint Motion determined that this July 2012 VA examination was inadequate for rating purposes because the examiner did not provide an opinion as to whether the Veteran's diagnosed depressive and anxiety disorders are related to service and, specifically, a result of events which occurred therein.  As such, the Veteran should be scheduled for another examination.

On remand, the RO should also obtain and associate with the claims file any relevant VA treatment records dated since March 2013.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional and relevant VA treatment records dated from March 2013 to the present.

2.  Then, send the c-file to the VA compensation examiner who conducted the July 2012 VA examination.  If, for whatever reason, this examiner is no longer available or able to provide the addendum opinion, then it should be obtained from another qualified person.   



The claims file should be reviewed and an opinion rendered as to whether it is at least as likely as not that any of the Veteran's diagnosed acquired psychiatric disorders had their onset in/was manifested during service, or otherwise ultimately resulted from an in-service disease, injury or event.   

A complete rationale should be provided for any opinion expressed.  

If a medically sound opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be included, to include a recitation of the facts necessary to render a non-speculative opinion.

If it is necessary to examine the Veteran to obtain the requested opinion, that should be arranged.  

3.  Thereafter, the RO/AMC should review the evidence obtained and readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



